Citation Nr: 0629428	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-03 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  


FINDING OF FACT

The impairment from the veteran's PTSD more nearly 
approximates occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks than occupational and social impairment with reduced 
reliability and productivity.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher initial rating for his 
service-connected PTSD.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  
Dingess v. Nicholson, No. 19 Vet. App. 473 (2006).

The record reflects that through the March 2001 Supplemental 
Statement of the Case, a letter mailed in October 2004, and 

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish an effective date for an increased rating for PTSD, 
the Board finds that there is no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that an increased rating for 
PTSD is not warranted.  Consequently, no effective date will 
be assigned, so the failure to provide notice with respect to 
that element of the claim was no more than harmless error.

The Board also notes that all service medical records and 
pertinent VA medical records have been obtained.  In 
addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2005).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

A rating of 30 percent is warranted for PTSD if there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation is warranted for PTSD if it is 
productive of total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Codes 9400.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

The veteran contends that the symptomatology associated with 
his PTSD warrants a rating higher than 30 percent.

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated where there are, "Some mild 
symptoms 
(e.g., depressed mood and mild insomnia OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful 
interpersonal relationships."  Id.  

In the present case, the evidence shows that the social and 
industrial impairment from the veteran's PTSD most nearly 
approximates the occupational and social impairment with 
reduced reliability and productivity contemplated by the 
assigned evaluation of 30 percent.  

Included in the record is a letter dated in October 2002 from 
Richard Vargas, M.S.W. and M. Kitay, M.D., who treated the 
veteran at the VA Medical Center in Boston.  The letter 
states that the veteran has the following symptoms of PTSD: 
recurring nightmares that prohibited restful sleep; fatigue; 
irritability; problems with short-term memory; concentration 
difficulties during waking hours; intrusive thought patterns; 
anxiety; anger; tendency to isolate himself; high startle 
response; difficulty forming and maintaining bonds with 
family and strangers, and an inability to trust others.  The 
letter also states that at that time the veteran was taking 
100 mg of Sertraline on a daily basis.

At a VA examination conducted in March 2003 in response to 
the veteran's claim for service connection for PTSD, the 
veteran reported that upon his return from Vietnam he 
attended Salem State College from 1971 to 1975, eventually 
earning a Bachelor's degree in Business Administration; he 
married and had two children, and he obtained employment with 
the Salem Police Department where he worked for 17 years.  
The veteran also reported that following his return from 
Vietnam he experienced nightmares on a weekly basis and that 
he had flashbacks related to and triggered by rain.  He also 
reported feelings of irritability and anger and instances of 
losing his temper, making outbursts and reacting violently.  
According to the veteran, his behavior ultimately caused him 
to lose his job as a police officer.  In addition, the 
veteran claimed that his job as a police officer in 
conjunction with his angry and violent behavior led to 
domestic violence within his marriage and eventually, a 
divorce.  The veteran also admitted to abusing alcohol and 
smoking marijuana for the first five years following his 
return from Vietnam.  He stated that he saw a Salem Police 
Department mental health provider for "a few years" while 
employed as a police officer, but was not prescribed any 
medication for his symptoms at that time.  He indicated that 
he was happy when he retired from the Salem Police Department 
because of his fear that he would lose his pension because of 
his irritation and angry outbursts.  He stated that he then 
obtained employment in private security and recently worked 
part-time in a temporary job but was fired from that job 
because of his irritability, anger, psychic agitation and 
restlessness.

The veteran also informed the VA examiner that he was living 
with and engaged to a woman who had "settled him down 
somewhat from his anger and irritability."  However, he also 
indicated that he was still socially isolated, had difficulty 
expressing loving feelings towards others, was happiest when 
by himself and had difficulty concentrating due to easy 
distractions. 

The March 2003 VA examiner noted that although he attempted 
to be cooperative, the veteran was extremely restless and 
agitated throughout the interview.  The examiner noted that 
the veteran's speech and memory function for events was 
within normal limits and he was oriented to time, place and 
person.  In addition, the examiner reported that the 
veteran's affect was that of an anxious, angry, volatile, 
agitated individual, subject to major mood variations with 
outbursts of irritability, anger and rage.  However, 
according the VA examiner, the veteran's judgment was fair 
and there was no evidence of any major thought disturbance.  
The examiner's report indicates that the veteran claimed to 
have major sleep disturbance issues and although he exhibited 
high levels of homicidal ideation, he denied suicidal 
ideation.  The examiner also noted that the veteran did not 
experience any difficulty in interpersonal sexual 
relationships.

Based on the veteran's reported and observed experiences of 
intrusive thoughts, nightmares, flashbacks, physiological 
reactivity, numbing and avoidance, his difficulty with 
recalling important events in his military experience, his 
markedly diminished interest in significant activities, his 
arousal and sleeping difficulties, his feelings of detachment 
and emotional numbness, his foreshortened sense of future, 
and his irritability, outbursts of anger and exaggerated 
startle response, the March 2003 VA examiner assigned a GAF 
score of 60.

VA outpatient treatment records from January 2003 to February 
2004 indicate that the major symptoms of PTSD exhibited by 
the veteran during the course of his treatment were recurrent 
insomnia, intrusive thoughts, nightmares, flashbacks, impulse 
and anger control problems, and alcohol use, which all 
improved during the course of his treatment, and moderate 
avoidance behavior related to war stories and movies.  The 
veteran also experienced adverse sexual side effects from 
medication he was using to treat his PTSD but this issue 
appears to have been resolved once the veteran's medication 
was changed.  

The medical records from February 2004 indicate that at that 
time, the veteran was doing well and his symptoms had 
improved except for his problems related to sleeping.  The 
veteran was reportedly still experiencing nightmares but at a 
less frequent rate, he was still experiencing flashbacks but 
they were much better, his relationship with his daughters 
was better, he was working full time and his overall 
functioning was better without much anger issues and he 
denied abusing alcohol at that time.  Furthermore, the 
veteran no longer reported experiencing outbursts and was not 
shown to be depressed.  He was less irritable, his energy was 
good, he exhibited good interest in life, his affect was 
bright and full, his thought process was linear and goal 
directed without any circumstantiality or tangentiality, he 
displayed no abnormal involuntary movements, his speech was 
normal in rate and volume, his attention and concentration 
were good, his memory was good for past and current events, 
he exhibited good social judgment and his mood was good with 
only occasional problems with his temper.  The records also 
show that the veteran denied any psychotic symptoms, 
delusional belief, paranoia, or auditory and visual 
hallucinations.  In addition, he did not exhibit any suicidal 
or homicidal tendencies.  As of February 2004, the veteran 
was taking the following medications on a daily basis: 
Carbamide Peroxide, Gabapentin, Hydrochlorothiazide, 
Lisinopril, Mirtazapine, Sildenafil Citrate and Trazodone 
HCL.  The veteran was assigned a GAF score of 65 at that 
time.

The foregoing evidence demonstrates that the veteran does not 
exhibit flattened affect or the circumstantial, 
circumlocutory or stereotyped speech associated with the 
criteria for a higher rating.  During his most recent 
examination, his affect was shown to be bright and full range 
and his speech was normal in rate and volume.  The evidence 
does not show that the veteran experiences panic attacks, 
difficulty in understanding complex commands or that he 
suffers from impairment of short and long-term memory, 
symptoms associated with a higher rating.  Although the 
October 2002 letter states that the veteran has some problems 
with short term memory, mild memory impairment is 
contemplated by the assigned evaluation of 30 percent.  In 
February 2004, the veteran's memory was shown to be good for 
past and current events.  Therefore, the Board finds that the 
veteran does not have the impairment of short and long-term 
memory contemplated by a higher evaluation.  The veteran has 
not been shown to have impaired judgment or abstract 
thinking, and any disturbances of motivation or mood are not 
persistent.  In fact, during his most recent examination, the 
veteran exhibited good social judgment, good mood, good 
energy, good interest in life and no depression.  Although 
the veteran has had some difficulties in the work setting due 
to irritability and angry outbursts, he has consistently 
reported that his relationship with his girlfriend of 10 
years is very good; he reported in February 2004 that his 
relationship with his 2 adult daughters was better, and at 
that time he also reported that he was working full time and 
his overall functioning was better without much anger issues.

The Board acknowledges that the veteran has had problems with 
anger and perhaps has had violent outbursts in the past, but 
the record does not demonstrate that there has been a 
persistent danger that he would hurt himself or anyone else 
or that he has been violent at any time during the initial 
evaluation period.  

The Board notes that the veteran's representative in his 
written argument of October 2004, claims that the veteran 
should receive a higher evaluation for his PTSD because his 
medication is causing him other problems such as a low sex 
drive and mood swings.  Outpatient treatment records for the 
veteran from the VA Medical Center in Boston indicate that 
although the veteran had reported adverse sexual side effects 
while taking Zoloft for his PTSD symptoms, in January 2004, 
he reported that his sexual interest had become better once 
he was prescribed Remeron in place of the Zoloft he had been 
using.  In regards to mood swings, the treatment records do 
not indicate that the veteran complained that his medication 
was causing him mood swings.  On the contrary, as previously 
stated, the most recent treatment records for the veteran 
indicate that although he still experienced problems with his 
temper at times, the veteran's mood was good.

The veteran's representative also argues that the veteran 
deserves a higher evaluation because even though he is being 
treated with medication, he still experiences flashbacks and 
nightmares.  The Board acknowledges that the veteran still 
experiences occasional flashbacks and nightmares; however, 
these symptoms do not justify the assignment of a higher 
rating of 50 percent.  

The Board also notes that the GAF scores assigned during the 
initial evaluation period are indicative of mild to moderate 
impairment and are consistent with the assigned evaluation of 
30 percent.  The Board also finds that the veteran's 
assertion, made through his representative, that the 2003 VA 
examiner did not take his outpatient treatment records into 
consideration when assigning a GAF score of 60 is unfounded.  
Moreover, the score of 60 assigned by the VA examiner is 
actually lower than the GAF score assigned when the veteran 
was seen by VA on an outpatient basis in February 2004.  

In addition, the Board agrees completely with the 
representative's argument that in accordance with 38 C.F.R. 
§ 4.21, where there is a question as to which of two 
evaluations is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  For the reasons 
discussed above, the Board has concluded that throughout the 
initial evaluation period, the social and occupational 
impairment from the veteran's PTSD has more nearly 
approximated the occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks contemplated by a 30 percent rating than the greater 
impairment required for a higher rating.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  


ORDER

Entitlement to a rating in excess of 30 percent for PTSD is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


